Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-21-00227-CR

                                      IN RE Aric LUCAS, Relator

                                           Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 9, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus. We may issue writs of mandamus when

“agreeable to the principles of law regulating those writs.” TEX. GOV’T CODE § 22.221(b). For

mandamus, a relator has the burden to file a petition and record showing the trial court abused its

discretion and that no adequate appellate remedy exists. In re State ex rel. Ogg, 618 S.W.3d 361,

363 (Tex. Crim. App. 2021) (orig. proceeding). Having reviewed the petition and documents

included in the appendix, we conclude relator has not satisfied this burden. Accordingly, we deny

the petition. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM

DO NOT PUBLISH



1
 This proceeding arises out of Cause No. 2019CR5875 pending in the 186th Judicial District Court, Bexar County,
Texas, the Honorable Jefferson Moore presiding.